DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/02/2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mizoguchi US 9,254,525.
In regards to claim 19, Mizoguchi discloses a cutting tool for milling comprising: a cutting tool shank (of tool 30), the shank (of tool 30) comprising: an overall cylindrical shape (see at least Figures 2-3); and at least two interlocking features (32 as in Figure 3c), each interlocking feature including a region being geometrically divergent from the overall cylindrical shape, and a cutting portion including two or more peripheral cutting edges (e.g. four), and a cutting tool axis extending through the cutting tool shank and the cutting portion, the region arranged to interlock with a respective tool alignment arrangement (21) (of the cutting assembly as in Figure 1), wherein a number of the interlocking features (32) corresponds to a number of peripheral cutting edges of the cutting tool, wherein each of the at least two or more interlocking features (32) are associated with each of the at least two or more peripheral edges, respectively.  Note that in column 10, lines 37-42, Mizoguchi discloses that the number of interlocking features (flat surfaces 32) corresponds to the number of tool alignment arrangement (21); this number being four.  Note that the cutting tool 30, has four peripheral cutting edges.  As such, the number of interlocking features (e.g. four) corresponds to the number of peripheral cutting edges (e.g. four).

If the applicant considers that the interpretation of the claim(s) under pre-AIA  35 U.S.C. 102, i.e., is or may be in dispute under given the current interpretation, the current under pre-AIA  35 U.S.C. 103(a) is appropriate. See MPEP §§ 2111- 2116.01. 

In the event that applicant considers that the current interpretation of Mizoguchi fails to explicitly teach that “a number of the interlocking features corresponds to a number of peripheral cutting edges of the cutting tool”, a person having ordinary skill in the art would have recognized that the number of interlocking features would correspond to a number of peripheral cutting edges for indexing purposes and to provide better clamping of the tool within the tool holder.  Accordingly, it would have been obvious to a person having ordinary skill in the art to have the number of flat interlocking features on Mizoguchi, correspond to the number of cutting edges to adequately clamp the tool within the holder and successfully index the cutting edges accordingly.
In regards to claim 20, Mizoguchi discloses the cutting tool according to claim 19, Mizoguchi also discloses that the cutting portion is integrally formed to the cutting tool shank (see Figure 3 for example).
In regards to claim 21, Mizoguchi discloses the cutting tool according to claim 19, Mizoguchi also discloses that the cutting portion is arranged on the cutting tool shank.  Mizoguchi discloses the claimed invention except for the cutting portion being detachably arranged on the cutting tool shank.
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s invention was filed to have the cutting portion be detachably arranged on the cutting tool shank, since it has been held that constructing a formerly integral structure in various elements involves only routing skill in the art. Nerwin v. Erlichman, 68 USPQ 177, 179.
Allowable Subject Matter
Claims 1-6, 8-10 and 11 are allowed.
Response to Arguments
Rejections not based on Prior Art
In view of Applicant' s amendments, the previous 35 U.S.C. § 112 rejection of claims 1-6 and 8-21 has been withdrawn.
Rejections based on Prior Art
Applicant’s arguments filed on 03/02/2022 which correspond to RCE filed on 05/02/2022 with respect to claims 19-21 have been fully considered but they are not persuasive.
Applicant argues on page 9 of the Remarks, that Mizoguchi fails to disclose or suggest “wherein each of the at least two or more interlocking features are associated with each of the at least two or more peripheral edges”.
The Examiner disagrees and points Applicant to the rejection above for details.  As explained above, Mizoguchi discloses a cutting tool comprising: a cutting tool shank (of tool 30), the shank (of tool 30) having at least two interlocking features (32 as in Figure 3c), and a cutting portion including two or more peripheral cutting edges (e.g. four), wherein a number of the interlocking features (32) corresponds to a number of peripheral cutting edges of the cutting tool, wherein each of the at least two or more interlocking features (32) are associated with each of the at least two or more peripheral edges, respectively.  Note that in column 10, lines 37-42, Mizoguchi discloses that the number of interlocking features (flat surfaces 32) corresponds to the number of tool alignment arrangement (21); this number being four.  Note that the cutting tool 30, has four peripheral cutting edges.  As such, the number of interlocking features (e.g. four) corresponds to the number of peripheral cutting edges (e.g. four).

If the applicant considers that the interpretation of the claim(s) under pre-AIA  35 U.S.C. 102, i.e., is or may be in dispute under given the current interpretation, the current under pre-AIA  35 U.S.C. 103(a) is appropriate. See MPEP §§ 2111- 2116.01. 

In the event that applicant considers that the current interpretation of Mizoguchi fails to explicitly teach that “a number of the interlocking features corresponds to a number of peripheral cutting edges of the cutting tool”, a person having ordinary skill in the art would have recognized that the number of interlocking features would correspond to a number of peripheral cutting edges for indexing purposes and to provide better clamping of the tool within the tool holder.  Accordingly, it would have been obvious to a person having ordinary skill in the art to have the number of flat interlocking features on Mizoguchi, correspond to the number of cutting edges to adequately clamp the tool within the holder and successfully index the cutting edges accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722